Case 21-55752-pmb   Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42   Desc
                           Exhibit 2 Page 1 of 39



                                EXHIBIT 2
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                                Exhibit 2 Page 2 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&a…   1/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                                Exhibit 2 Page 3 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&a…   2/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                                Exhibit 2 Page 4 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&a…   3/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                                Exhibit 2 Page 5 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&a…   4/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                                Exhibit 2 Page 6 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&a…   5/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                                Exhibit 2 Page 7 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&a…   6/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                                Exhibit 2 Page 8 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&a…   7/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                                Exhibit 2 Page 9 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&a…   8/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 10 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&a…   9/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 11 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   10/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 12 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   11/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 13 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   12/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 14 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   13/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 15 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   14/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 16 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   15/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 17 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   16/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 18 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   17/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 19 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   18/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 20 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   19/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 21 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   20/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 22 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   21/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 23 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   22/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 24 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   23/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 25 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   24/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 26 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   25/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 27 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   26/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 28 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   27/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 29 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   28/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 30 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   29/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 31 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   30/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 32 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   31/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 33 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   32/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 34 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   33/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 35 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   34/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 36 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   35/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 37 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   36/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 38 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   37/38
            Case 21-55752-pmb            Doc 11-2 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                               Exhibit 2 Page 39 of 39




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=70911690&key1=58228&key2=479&county=60&countyname=FULTON&userid=664894&…   38/38
